BOWMAN, J.,
dissenting.
Being unable to agree with the majority as to the disposition of the second assignment of error, I must respectfully dissent.
A reviewing court may only reverse a conviction on the grounds of insufficient evidence if it can find that construing all the evidence most favorable to the state, no reasonable mind could fail to find reasonable doubt. State v. Bridgeman (1978), 55 Ohio St. 2d 261, In the Matter of Tracy L. Wright (July 2, 1985), Franklin App. No. 84AP-1035, unreported (1985 Opinions 1958). In dissenting, I am aware that the credibility of the witnesses and the weight to be given the evidence is primarily for the trier of fact; however, upon a review of the record this would appear to be one of those rare instances where no reasonable mind could fail to find reasonable doubt as to whether or not appellant was guilty of murder. Whether or not appellant may be *590guilty of some other offense is not the issue before this court. In order to find appellant guilty of murder, the jury had to find beyond a reasonable doubt that he purposefully caused the death of Annette Akins, that is, he acted with the specific intention of causing a certain result, her death. There is no dispute that Annette Akins died as the result of a stab wound to the chest and that the fatal wound occurred during an argument with appellant. However, what is in dispute is the appellant's mental state at the time Annette was stabbed.
The state's primary witness, as to the specific events which transpired immediately before her death, was the decedent's son, Robert Akins, who was nine at the time of the murder. At trial, Robert testified that he was in bed when the argument between the decedent and appellant started; that he saw appellant go to the kitchen and return with something in his hand, although he was not certain what; that he followed appellant and decedent to the bedroom and heard his mother cry out "He stabbed me ***." (Tr. 191.) However, Robert since the time of the decedent's death, has been living with his grandmother who does not like appellant and has repeatedly questioned Robert as to the events of the night of April 20, 1989. However, at 1:00 in the morning following the night of the murder, Robert was interviewed by Detective Cash of the Columbus Homicide Squad, and told Detective Cash that he had heard his mother and appellant arguing; that his mother apparently struck appellant and was in turn struck by him; that he heard his mother throw something at appellant and later heard his mother scream she had just been stabbed. Robert stated that he did not get out of bed until after the fight was over, at which time the decedent was laying on the floor. Thus, on the night of the murder when the event which had just occurred would be most clear in Robert's mind, he never stated he saw appellant with any weapon and, his mother initiated the confrontation. Further, on cross-examination designed to test Robert's ability to recall past events, Robert stated that he had no recollection of having ever been beaten or injured by his mother; however, there is evidence in the record that Robert was beaten by his mother to the extent that he was required to be hospitalized at Children's Hospital. The record is replete with evidence as to decedent's alcohol and drug problems, her volatile temper and violent and abusive behavior toward appellant, her children, family and friends, given the fact that Robert had little recollection of something as significant as a beating that required him to be hospitalized, that he has been living with his Grandmother who dislikes appellant and who has repeatedly questioned Robert as to the events of April 20, and given the general weakness of the state's case as to the degree of culpability with which appellant acted, I would conclude the finding of guilty to murder is against the manifest weight of the evidence.
Although I concur with the majority as to the disposition of the first assignment of error, I would only state that, given the division of opinion within this court as well as in other courts, it be hoped that the Ohio Supreme Court would reconsider the issue of the burden of proof to show the mitigating circumstance of sudden passion or rage in light of its decision in State v. Muscatello (1978), 55 Ohio St. 2d 201, and State v. Underwood (1983), 3 Ohio St. 3d 12, and the effect, if any, of the amendment to R.C. 2901.05.
Therefore, I would sustain the second assignment of error and concur with remanding this case to the trial court for further proceedings.